— In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioner appeals from a judgment of the Supreme Court, *656Queens County (Santucci, J.), dated May 4, 1988, which denied the application.
Ordered that the judgment is reversed, as an exercise of discretion, with costs, the application is granted, and the proposed notice of claim is deemed served.
Under the circumstances of this case, where members of the New York City Police Department participated in the acts giving rise to the petitioner’s false arrest and imprisonment claims, numerous reports and complaints containing the facts essential to the petitioner’s claim had been filed with the Police Department, a portion of the delay was justified, and there is no indication that the delay will result in prejudice to the municipality, we conclude that the Supreme Court improvidently exercised its discretion in denying the application for leave to serve a late notice of claim (see, General Municipal Law § 50-e [5]; Haynes v City of New York, 100 AD2d 572; Weinzel v County of Suffolk, 92 AD2d 545). Brown, J. P., Lawrence, Kooper and Spatt, JJ., concur.